DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 10-14, filed 06/24/21, with respect to the rejection(s) of claim(s) 1-6, 9-10, 12-17, 19-20, 22-27 under 35 USC § 103 have been fully considered and are persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of Onggosanusi (Pub No 20160359538) and Kwak (Pub No 20170237478) and newly cited prior art Ko (Pub No 20120076028).
Regarding claim 1,
 Applicant argues In contrast, as in Claim 1, the determination of “PUCCH reporting type” is integrally combined with that of “non-precoded or beamformed CSI-RS” for priority determination in a detailed way: For colliding CSI-RS reports, their PUCCH reporting types are checked whether the same; non-precoded CSI-RS-based CSI report may not always take priority over beam- formed based report, but is prioritized over the beam-formed only when the PUCCH reporting types are the same.
 However the examiner disagrees as Kwak states: 
[0152] Although the above description is focused on the CSI reporting type, this disclosure may use in parallel the previous PUCCH reporting type, cell ID, CSI process ID, and the like. For example, after determining whether to drop the report by means of the previous PUCCH reporting type (CRI/RI/PMI/CQI, and the like), and when the final determination is not made through this, the determination is made first using the priority setting method by a CSI reporting type according to this embodiment. Thereafter, the priority may be further determined using a lower cell ID and a lower CSI process ID. In another example, after determining whether to drop by means of priority based on a CSI reporting type according to this embodiment, the determination may be further made using the previous PUCCH reporting type, cell ID and CSI process ID. 

 	In the above, Kwak states how it is using the PUCCH reporting type in conjunction with the new CSI reporting type. Kwak does not teach that it is determining whether they use the same PUCCH reporting type however new reference Ko teaches using the determining whether they use same PUCCH 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9-10, 12-16, 19-20, 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi (Pub No 20160359538) a6d Kwak (Pub No 20170237478) and Ko (Pub No 20120076028).

Regarding claim 1,
 	Onggosanusi teaches a method of wireless communication, comprising: 
 	configuring a first channel state information (CSI) reference signal (CSI-RS) resource for non-precoded CSI-RS, wherein the first CSI-RS resource is associated with a CSI process (interpreted as NP CSI-RS, see fig. 5a and para [0148]); 
 	configuring a second CSI-RS resource for beamformed CSI-RS, wherein the second CSI-RS resource is also associated with the CSI process; and (interpreted as BF CSI-RS, see fig. 5a and para [0148]);
(interpreted as  NP CSI-RS and BF CSI-RS can be used concurrently according to an example procedure described in embodiment 500, see para [0148]).
 	However does not teach receiving CSI feedback from a user equipment (UE), wherein the CSI feedback includes a first CSI report based on the non-precoded CSI-RS and a second CSI report based on the beamformed CSI-RS; and 
 	wherein in case of a reporting collision between the first CSI report and the second CSI report, the first CSI report or the second CSI report is received based on whether the first CSI report and the second CSI report have a same reporting type, and further according to a priority of a report based on the non-precoded CSI-RS over a report based on the beamformed CSI-RS.
 	Kwak teaches receiving CSI feedback on a physical uplink control channel (PUCCH) from a user equipment (UE), wherein the CSI feedback includes a first CSI report based on the non-precoded CSI-RS and a second CSI report based on the beamformed CSI-RS; and (interpreted aschannel status report based on non-precoded CSI-RS (class A) and beamformed CSI-RS (class B) , see para [0106], see PUCCH reporting type para [0094]).
 	wherein in case of a reporting collision between the first CSI report and the second CSI report, the first CSI report or the second CSI report is received based on whether the first CSI report and the second CSI report have a PUCCH reporting type, (interpreted Although the above description is focused on the CSI reporting type, this disclosure may use in parallel the previous PUCCH reporting type, cell ID, CSI process ID, and the like, see para [0152]. Also see collision is previously considered based on a PUCCH reporting type, see para [0142]) and further according to a priority of a report based on the non-precoded CSI-RS over a report based on the beamformed CSI-RS (interpreted as For example, after determining whether to drop the report by means of the previous PUCCH reporting type (CRI/RI/PMI/CQI, and the like), see para [0152]). Also see Setting of priority in the order of non-precoded CSI-RS>cell-specific beamformed CSI-RS>UE-specific CSI-RS, see para [0145]).
 	It would have been obvious to one of ordinary skill in the art to combine the hybrid CSI system taught by Onggosanusi with the priority for handling collision as taught by Kwak to prioritize information during interference.
 	However Onggosanusi in view of Kwak do not teach performing the further priority if having the same PUCCH reporting type.
 	
 	Ko teaches the further priority if having the same PUCCH reporting type (interpreted as If the same PUCCH Report Types collide with each other, PUCCH Report Type having the highest priority established by a higher layer between the activated DL carriers (DL cells) is reported, and CQI/PMI/RI for other DL carriers may be dropped, see para [0585])
 	It would have been obvious to one of ordinary skill in the art to combine the comparing of PUCCH reporting types  taught by Onggosanusi in view of Kwak with comparing of the same reporting types as taught by Ko since it would have been a simple modification providing expected results of handling the case of same PUCCH reporting types.

Regarding claim 2,
 	Onggosanusi in view of Kwak and Ko teaches the method of claim 1, further including: determining a number of antenna ports associated with the first CSI-RS resource for non-precoded CSI-RS (interpreted as Within a single CSI process 501 and a single NZP CSI-RS resource 503, a number of ports and a 2D CSI-RS/antenna port (or, in another example, a 2D codebook) pattern designated for NP CSI-RS are configured, along with its associated resource and subframe configurations, see Onggosanusi para [0149]).

Regarding claim 3,
 	Onggosanusi in view of Kwak and Ko teaches the method of claim 2, wherein the determining includes one of: determining the number of antenna ports according to: N=2 X N1 X N2 for full CSI-RS, wherein N is the number of antenna ports, N1 is the first total number of antenna ports in a first dimension of an antenna array of a base station, and N2 is the second total number of antenna ports in a second dimension of the antenna array; or determining the number of antenna ports according to: N=2 X N1+N2 for partial CSI-RS  (intperpreted as  For instance, a serving eNB configures a UE with NPORT NP CSI-RS ports and (Ma, Na) 2D NP CSI-RS pattern, as well as NPORT,BF UE-specific BF CSI-RS ports and (MBF, NBF) 2D UE-specific BF CSI-RS pattern. Since UE-specific beamforming operation reduces the number of ports, NPORT,BF≤NPORT, MBF≤Ma, and NBF≤Na (where 2MBFNBF=NPORT,BF or MBFNBFPa=NPORT,BF), see Onggosanusi para [0132], [0127]).

Regarding claim 4,
 	Onggosanusi in view of Kwak and Ko teaches the method of claim 1, further including: configuring a number of antenna ports associated with the second CSI-RS resource, wherein the number of antenna ports associated with the second CSI-RS resource is one of: 2, 4, or 8. (interpreted as A second subset or CSI-RS resource 832 includes 8 ports with each group of 4 ports is associated with one polarization group. In this example, the second subset can be configured so that the UE can report a CSI for an 8-port vertical dual-polarized port pattern, see Onggosanusi para [0209]).

Regarding claim 5,
 	Onggosanusi in view of Kwak and Ko teaches the method of claim 1, further including: receiving CSI feedback from a user equipment (UE), wherein the CSI feedback is based on the non-precoded CSI-(interpreted as The third component, concurrent use of NP CSI-RS and BF CSI-RS (hybrid CSI-RS), can be described as follows. The combined DL channel information from multiple subsets is then utilized for link adaptation. Furthermore, the combined DL channel information can be used to derive a precoding vector or matrix (a beamformer) for forming BF CSI-RS associated with that UE, see Onggosanusi para [0190]).

Regarding claim 6,
 	Onggosanusi in view of Kwak and Ko teaches the method of claim 1, further including: configuring the first and second CSI-RS resources independently according to one or more of: frequency resource mapping; time resource mapping; periodicity; and subframe offset (interpreted as partial-port CSI-RS mapping with 4 disjoint two-dimensional subsets, Onggosanusi para [0206] see Onggosanusi fig. 8a-8c).

Regarding claim 9 and 19,
 	Onggosanusi teaches a method of wireless communication, comprising: 
 	generating a first rank indicator and a first precoding matrix indicator based on measurement of a first channel state information (CSI) reference signal (CSI-RS) resource of a non-precoded CSI-RS in a CSI process; (interpreted as Two options exist for a UE to report a CSI upon measuring a NP CSI-RS. In a first option, the UE reports a complete set of CSI parameters (that is, CQI, RI, and PMI), Onggosanusi para [0148]);
 	transmitting a first CSI report on a physical uplink control channel (PUCCH) including one or more of: the first rank indicator and the first precoding matrix indicator, according to a first periodicity and offset; (interpreted as Another embodiment to such an explicit indicator is a CSI-RS pattern or periodic transmission (which includes, e.g. subframe shift and periodicity) configuration, see Onggosanusi para [0155])
 	generating a second rank indicator, a second precoding matrix indicator, and a channel quality indicator based on measurement of a second CSI-RS resource of a beamformed CSI-RS in the CSI process; and (interpreted as For one of the CSI-RS resources associated with a CSI-RS type or a MIMO type of ` beamformed`/CLASS B, a CQI, a RI, and a PMI are decoded from the CSI report based one a codebook A (step 1104), see Onggosanusi para [0244])
 	transmitting a second CSI report on the PUCCH including one or more of: the second rank indicator, the second precoding matrix indicator, and the channel quality indicator, according to a second periodicity and offset (interpreted as Another embodiment to such an explicit indicator is a CSI-RS pattern or periodic transmission (which includes, e.g. subframe shift and periodicity) configuration, see Onggosanusi para [0155]).
 	However Onggosanusi does not teach detecting a reporting collision between the first CSI report and the second CSI report for periodic CSI reporting;
 	wherein the reporting collision is resolved based on whether the first CSI report and the second CSI report have a same PUCCH reporting type, and further according to a priority of a report based on measurement of the non-precoded CSI-RS over a report based on measurement of the beamformed CSI-RS.
  	Kwak teaches detecting a reporting collision between the first CSI report and the second CSI report for periodic CSI reporting, (interpreted Although the above description is focused on the CSI reporting type, this disclosure may use in parallel the previous PUCCH reporting type, cell ID, CSI process ID, and the like, see para [0152]. Also see collision is previously considered based on a PUCCH reporting type, see para [0142])
 (interpreted Although the above description is focused on the CSI reporting type, this disclosure may use in parallel the previous PUCCH reporting type, cell ID, CSI process ID, and the like, see para [0152]. Also see collision is previously considered based on a PUCCH reporting type, see para [0142])
	It would have been obvious to one of ordinary skill in the art to combine the hybrid CSI system taught by Onggosanusi with the priority for handling collision as taught by Kwak to prioritize information during interference.

	However Onggosanusi in view of Kwak do not teach performing the further priority if having the same PUCCH reporting type.
 	
 	Ko teaches the further priority if having the same PUCCH reporting type (interpreted as If the same PUCCH Report Types collide with each other, PUCCH Report Type having the highest priority established by a higher layer between the activated DL carriers (DL cells) is reported, and CQI/PMI/RI for other DL carriers may be dropped, see para [0585])
 	It would have been obvious to one of ordinary skill in the art to combine the comparing of PUCCH reporting types  taught by Onggosanusi in view of Kwak with comparing of the same reporting types as taught by Ko since it would have been a simple modification providing expected results of handling the case of same PUCCH reporting types.

Regarding claim 10 and 20,
(interpreted as For K.gtoreq.1 other CSI-RS resources configured with a same CSI-RS type or a MIMO type (either `beamformed`/CLASS B or `non-precoded`/CLASS A), the eNB decodes either a plurality of quantized channel coefficients (step 1106) or a first PMI i.sub.1 based on a codebook B different from codebook A (step 1107), depending on a CSI content configuration parameter for UE-k. This first PMI can include one codebook index or two codebook indices (i.sub.1,1, i.sub.1,2) depending on codebook configuration as identified by the eNB in step 1105, see para [0244], [0192]).

Regarding claim 14 and 24,
 	Onggosanusi in view of Kwak and Ko teaches the method of claim 9, further including: receiving an aperiodic CSI triggering signal from a base station, wherein the aperiodic CSI triggering signal identifies an aperiodic CSI report for reporting as one of: a first aperiodic CSI report based on measurement of the non-precoded CSI-RS; a second aperiodic CSI report based on measurement of the beamformed CSI-RS; and transmitting the aperiodic CSI report as identified by the aperiodic CSI triggering signal. (interpreted as A second embodiment entails aperiodic transmission of partial-port NP CSI-RS while UE-specific BF CSI-RS can be transmitted either periodically or aperiodically, see para [0231]. In this example, transmission of partial-port NP CSI-RS is accompanied by an UL grant which triggers an aperiodic CSI reporting from the UE (e.g., UE 116), see para [0233]).

Regarding claim 15 and 25,
(interpreted as This is applicable when NP CSI-RS is used to measure DL long-term and/or wideband channel statistics at a UE, see para [0238]).

Regarding claim 16 and 26,
 	Onggosanusi in view of Kwak and Ko teaches the method of claim 9, further including: determining the second precoding matrix indicator based on measurement of the beamformed CSI-RS by using a codebook associated with beamformed CSI-RS, wherein the second precoding matrix is one of: wideband or subband (interpreted as The above explicit feedback CSI can be reported as a wideband (one report for all the set S subbands) or subband (one report for each set S subband) CSI. The first and second channel entities (direct channel feedback and eigenvector feedback) can be reported as a wideband or subband CSI, see para [0215]).


Regarding claim 11 and 21,
 	Onggosanusi in view of Kwak and Ko teaches the method of claim 9, further including: detecting a reporting collision between the first CSI report and the second CSI report for periodic CSI reporting, wherein the reporting collision is resolved according to a priority of a report based on measurement of the non-precoded CSI-RS over a report based on measurement of the beamformed CSI-RS (interpreted CSI process priority determination method 2 for CRI/RI reporting: Determination in the order of a reporting type, a lower cell ID, and a lower CSI process ID [0119] CSI process priority determination method 3 for CRI/RI reporting: Determination in the order of a transmission mode, a lower cell ID, and a lower CSI process ID [0120] CSI process priority determination method 4 for CRI/RI reporting: Determination in the order of a transmission mode, a reporting type, a lower cell ID, and a lower CSI process ID, see Kwak para [0116]).

Regarding claim 12 and 22,
 	Onggosanusi in view of Kwak and Ko teaches the method of claim 11, wherein the detected reporting collision is between the first CSI report and the second CSI report having a same reporting type, wherein the reporting collision is resolved according to a priority of a report of the same reporting type based on measurement of the non-precoded CSI-RS over a report of the same reporting type based on measurement of the beamformed CSI-RS (interpreted CSI process priority determination method 2 for CRI/RI reporting: Determination in the order of a reporting type, a lower cell ID, and a lower CSI process ID [0119] CSI process priority determination method 3 for CRI/RI reporting: Determination in the order of a transmission mode, a lower cell ID, and a lower CSI process ID [0120] CSI process priority determination method 4 for CRI/RI reporting: Determination in the order of a transmission mode, a reporting type, a lower cell ID, and a lower CSI process ID, see Kwak para [0116]. Therefore, because two CSI reporting types (or eMIMO types) cannot be assured which has higher information, two types are transmitted at the same priority and then periodic channel status information of the UE-specific CSI-RS may be transmitted, see para [0148]).

Regarding claim 13 and 23,
 	Onggosanusi in view of Kwak and Ko teaches the method of claim 11, wherein the CSI process is configured with two or more subframe sets, the priority having hierarchy of one of: priority based on a reporting type having higher priority than priority based on CSI-RS type having higher priority than priority based on subframe set index; or priority based on the reporting type having higher priority than (interpreted CSI process priority determination method 2 for CRI/RI reporting: Determination in the order of a reporting type, a lower cell ID, and a lower CSI process ID [0119] CSI process priority determination method 3 for CRI/RI reporting: Determination in the order of a transmission mode, a lower cell ID, and a lower CSI process ID [0120] CSI process priority determination method 4 for CRI/RI reporting: Determination in the order of a transmission mode, a reporting type, a lower cell ID, and a lower CSI process ID, see Kwak para [0116]). 

Claim 7 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi (Pub No 20160359538) and Kwak (Pub No 20170237478) and Ko (Pub No 20120076028) and Chen (Pub No 20100214937).

Regarding claim 17 and 27,
 	Onggosanusi in view of Kwak and Ko teaches the method of claim 9, the first periodicity for CSI reporting for non-precoded CSI-RS is based on a periodicity received from the base station over a common periodicity for CSI reporting for both the non-precoded CSI-RS and the beamformed CSI-RS. (interpreted as To facilitate such a procedure, a first BF CSI-RS transmitted with periodicity T1 (ms) and a second NP CSI-RS transmitted with periodicity T2 (ms), see Onggosanusi para [0123]. Also see CSI report periodic para [0151]).
 	However does not teach periodicity factor
 	Chen teaches periodicity factor (interpreted as wideband CQI/PMI reporting periodicity is an integer multiple to that of the subband CQI reporting; RI reporting periodicity is an integer multiple to that of the wideband CQI report;
 	It would have been obvious to one of ordinary skill in the art to combinet he periodicity taught by Onggosanusi in view of Kwak and Ko to use a periodicity factor as taught by Chen since it would have been a simple modification providing expected results of using an integer multiple to determine periodicity.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/OMER S MIAN/Primary Examiner, Art Unit 2461